— Appeal by defendant, as limited by his motion, from a resentence of the Supreme Court, Kings County (Starkey, J.) imposed March 25, 1981, upon his conviction of criminal sale of a controlled substance in the third degree, upon his plea of guilty, the resentence being an indeterminate term of imprisonment of from 2 to 20 years. Resentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of imprisonment of from 2 to 10 years. As so modified, resentence affirmed. The resentence was excessive to the extent indicated herein. Mollen, P. J., Lazer, Brown and Niehoff, JJ., concur.